        Case 1:15-cr-00536-PGG Document 978 Filed 05/21/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

                                                                 No. 15-CR-536 (PGG)
                             V.
                                                                           ORDER
                                                                 EXONERATING BOND &
GAVIN CAMPION,                                                   DIRECTING RELEASE
                                                                 OFFUNDS
                                            Defendant.



       WHEREAS, on June 30, 2016, this Court ordered the release of Defendant Gavin Campion

on a $350,000 personal recognizance bond, to be secured by $100,000 in cash and the signatures

of four financially responsible people.

       WHEREAS the cash bail was posted on his behalf by his undersigned counsel, Walden

Macht & Haran LLP.

       WHEREAS Mr. Campion has fully complied with the terms of his bond.

       WHEREAS, on May 3, 2019, this Court sentenced Mr. Campion to time served, did not

impose a fine, and ordered that Mr. Campion pay a special assessment of$200. See Dkt. No. 975.

       WHEREAS the Government consents to the exoneration of Mr. Campion's bond.

       WHEREAS Mr. Campion respectfully requests that the special assessment be paid with

$200 of the aforementioned cash.

       IT IS HEREBY ORDERED, upon the application of counsel for Mr. Campion, that Mr.

Campion's bond in this matter is hereby EXONERATED and RELEASED.

       IT IS FURTHER ORDERED that all suretors on Mr. Campion's bond are also released

from any liability in connection with the aforementioned bond.
          Case 1:15-cr-00536-PGG Document 978 Filed 05/21/19 Page 2 of 2



         IT IS FURTHER ORDERED that the Clerk/Cashier of the United States District Court for

the Southern District of New York is directed to pay the $200 special assessment to the Court and

issue a bail refund check to "Walden Macht & Haran LLP" in the amount of$99,800 (Ninety Nine

Thousand Eight Hundred Dollars).




SO ORDERED.



Dated:
                                                By: Honorabl/Jd       t. ~
                                                    United States District Judge
